Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2021 has been entered.

                                                    Response to Amendment
Based on applicant’s amendment, filed on 11/16/2021, see page 2 through 10 of the remarks, with respect to cancellation of claim 9, and amended claims 1, 3-7, 10-13, 15-20 and new claim 21, have been fully considered and are persuasive, upon further consideration the rejection of 102(a)(1) for claims 1-8 and 10-21, are hereby withdrawn.    
             The claims 1-8 and 10-21 now renumbered as 20 are allowed.  

                               EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee.

The amended claim 10 as follows: 
           Claim 10. (Currently Amended) The method of claim 8, 
    
                                                REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance. 
           This invention relates generally, to breast imaging techniques such as tomosynthesis, and more specifically to systems and methods for obtaining, processing, synthesizing, storing and displaying a breast imaging data set or a subset thereof.
           Based on applicant’s amendment, with respect to claim 1, the closest prior art of record (Chen), reference is directed to a system and method for displaying and navigating breast tissue is configured for or includes obtaining a plurality of 2D and/or 3D images of a patient's breast; generating a synthesized 2D image of the breast from the obtained images; displaying the synthesized 2D image, but do not teach or suggest, among other things, “ based on a determination that the first object of the first object type and the second object of the second object type are likely to “overlap in a synthesized image”, generating the synthesized image based at least on the at least two image slices in the set of image slices, wherein generating the synthesized image includes “fusing the first object and the second object” such that at least a portion of each of the first and the second objects are included in the synthesized image; and causing the synthesized image to be displayed”.
            These key features in combination with the other features of the claimed invention are neither taught nor suggested by (Chen) prior art of record. 



  			                   Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seyed Azarian whose telephone number is (571) 272-7443. The examiner can normally be reached on Monday through Thursday from 6:00 a.m. to 7:30 p.m. 
           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Matthew Bella, can be reached at (571) 272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR.
Status information about the PAIR system, see http:// pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SEYED H AZARIAN/Primary Examiner, Art Unit 2667     
January 19, 2022